Citation Nr: 1020205	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-30 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bone and joint 
disorder, to include as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Morales


INTRODUCTION

The Veteran served on active duty from February 1943 to 
November 1946.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

Military records show that he served on board the USS 
Shangri-la (CV88) from December 11, 1945, to August 23, 1946.  
Records located at 
www.navy.mil/navydata/navy_legacy_hr.asp?id=54 indicate that 
the U.S.S. Shangri-la was in Bikini Atoll and participated in 
Operation Crossroads during the Veteran's service on the 
ship.  See also Dictionary of American Fighting Ships (Naval 
Historical Center).  In May 2009, the Veteran's claims for 
service connection for bladder cancer and prostate cancer 
were denied, despite his probable in-service exposure to 
ionizing radiation.  See 38 C.F.R. § 3.311(b) (xxiii 
(prostate cancer), and xxiv (any other cancer)) (2009).  This 
action was taken without referral to the Undersecretary for 
Benefits as required by 38 C.F.R. § 3.311(c).  The Board does 
not have jurisdiction over this matter, and is noting it here 
for the benefit of the Veteran and RO so that either may take 
appropriate action.

In December 2004, the Veteran filed a claim for "teeth," 
but this matter has not been developed or adjudicated.  This 
issue has been raised by the record however, the Board does 
not have jurisdiction over this matter, and it is referred to 
the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

The Veteran's service treatment records are extremely limited 
and consist of entrance and separation examinations, dental 
records, and a small note card which contains treatment 
records from his time aboard the U.S.S. Shangri-la.  Given 
the fact that he was aboard a ship actively participating in 
operations during World War II, it is understandable that the 
Veteran's service treatment records might be incomplete or 
limited.  When, as here, service treatment records appear to 
be incomplete, through no fault of the Veteran, VA has a 
"heightened" obligation to more fully discuss the reasons and 
bases for its decision and to carefully consider applying the 
benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

The Veteran contends his bone and joint disorder is due to 
exposure to ionizing radiation.  However, the Veteran's bone 
and joint disorder is not one of the presumptive diseases 
listed at 38 C.F.R. §§ 3.309 and 3.311 (2009).  Regardless, 
the Veteran may still be entitled to service connection on a 
direct basis.  See Combee v. Brown, 34 Vet. 3rd 1039-(Fed. 
Cir. 1994).  It does not appear, based on the rating 
decisions and statement of the case, that direct service 
connection has been developed or considered in this case.

The Veteran contends that his bone and joint pain began in 
service while he was aboard the U.S.S. Shangri-la and have 
been continuous since that time.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  Such 
an examination or opinion is necessary to make a decision on 
a claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  Given 
the Veteran's contentions of continuous pain, a VA 
examination is warranted.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007) (the Veteran is competent to testify to 
continuous symptoms); see McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (VA must provide a medical examination when it is 
necessary to decide the claim). 

The Veteran's claims for service connection for hearing loss 
and tinnitus were denied based on a separation examination 
which, based on the whisper test, showed normal hearing.  
However, the Veteran contends that he noticed problems with 
his hearing immediately after discharge from service.  It is 
unclear from the limited service records available to what 
extent the Veteran was exposed to noise in service.  As such, 
the RO/AMC should obtain the Veteran's service personnel 
records to determine whether the Veteran was exposed to noise 
in service.  If these records are unavailable, the Veteran 
should be so advised and should be asked to provide his own 
evidence of in-service noise exposure, such as a written 
statement by the Veteran outlining in detail the 
circumstances of the noise exposure.  If noise exposure in 
service is conceded, then the Veteran is entitled to a VA 
examination to determine whether his hearing loss began in or 
is related to service.  See McLendon, supra.

Accordingly, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Attempt to obtain the Veteran's 
service personnel records from the 
National Personnel Records Center or 
any other possible source.  Evidence of 
attempts to obtain these records should 
be associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

2.  If the Veteran's service personnel 
records are unavailable, the Veteran 
should be so advised and should be 
asked to provide his own evidence of in 
service noise exposure.  He should be 
advised of alternative forms of 
evidence, such as buddy statements or 
his own detailed recollections of such 
exposure(s) and whether he was provided 
ear protection.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of bone and joint pain.  The 
entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed, 
including service treatment records, VA 
and private treatments records, and the 
statements of the Veteran.  The 
examiner should conduct a complete 
history and physical and offer an 
opinion as to whether bone and joint 
diagnosis at least as likely as not had 
its onset in service, is related to 
service, or was aggravated by service 
or a service-connected disability.  
Include in the discussion information 
and opinion addressing the effect that 
any radiation exposure might have had 
on the development of any orthopedic 
disability diagnosised.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 

4.  Schedule the Veteran for a VA 
examination to determine whether his 
current hearing loss and tinnitus are 
related to service.  The entire claims 
file must be made available to the VA 
examiner.  Pertinent documents should be 
reviewed, including service treatment 
records, VA and private treatments 
records, and the statements of the 
Veteran.  The examiner should conduct 
and report a complete history and 
physical and offer an opinion as to 
whether (a) hearing loss and (b) 
tinnitus as likely as not had its onset 
in service, is related to service, or 
was aggravated by service or a service-
connected disability.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 

5.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

